J-A24002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 TERRY JAMES WALLACE                     :
                                         :
                    Appellant            :   No. 904 WDA 2019

        Appeal from the Judgment of Sentence Entered April 22, 2019
   In the Court of Common Pleas of Clearfield County Criminal Division at
                      No(s): CP-17-CR-0000845-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED OCTOBER 07, 2020

      Appellant, Terry James Wallace, appeals from the aggregate judgment

of sentence of 20 to 41 years’ incarceration, imposed after he pled guilty to

one count of corruption of minors, 730 counts of sexual intercourse with

animals, and 730 counts of cruelty to animals. Appellant solely challenges the

discretionary aspects of his sentence. We affirm.

      The trial court set forth the following summary of the facts and

procedural history of this case:

             The case at bar involves sexual intercourse with horses,
      goats, and dogs by … [Appellant,] and the exposing of his minor
      child (sixteen years old) to these deviate sex acts. No trial was
      held, but [Appellant entered] a guilty plea and accepted all facts
      in the affidavit of probable cause[,] as set forth below.
      [Appellant], Marc Measnikoff (“Measnikoff”), and Matthew
      Brubaker (“Brubaker”) all owned a plot of land in Munson,
      Pennsylvania. [Appellant] and his child lived in a camper on one
      side of the property, and Measnikoff and Brubaker shared a
      camper on the other side of the property. [Appellant] owned one
J-A24002-20


     horse. Measnikoff owned nine horses, seven of which were female
     and two of which were male. Brubaker owned five horses, four of
     which were female, one of which was male. There were also
     goats, at least one cow, and dogs on the property. [Appellant]
     had sexual intercourse with dogs, goats, a cow, and each of the
     female horses. [Appellant] had sexual intercourse with animals
     daily. [Appellant] would often videotape these sexual encounters.

            This case came to the attention of police after an interview
     with [Appellant’s] child, who reported that for the past four [to]
     five years[,] he ha[d] been exposed to all three men having sexual
     intercourse with animals on a daily basis. The child stated that he
     first discovered this conduct when he found a video of his father,
     [Appellant], having sexual intercourse with a goat on the[ir]
     shared i[P]ad. The child reported that [Appellant] would receive
     a message from Measnikoff and/or Brubaker and go to their
     camper. The child would then be expected to locate a particular
     horse, walk it into a V shaped chute, and wait on the other side of
     the wall until whoever was abusing the horse finished having
     sexual intercourse with it. The child also noted that the living
     conditions were deplorable, as he had to regularly collect rain
     water to take a shower, had a limited supply of canned food, no
     electricity, and no bathrooms were located on the property.

            On January 25, 2019, [Appellant] entered an open plea of
     guilt, providing the sentencing court full discretion in determining
     sentencing, to one count of corruption of minors (misdemeanor of
     the first degree), [730] counts of sexual intercourse with animals
     (misdemeanor of the second degree), and [730] counts of cruelty
     to animals (summary offense). At the … sentencing hearing, it
     was determined that [Appellant] had a prior record score of zero.
     The standard range for corruption of minors [was] restorative
     sanctions [to] three months[’ incarceration]. This court sentenced
     [Appellant] in the aggravated range to six months[’ to] two years[’
     incarceration] for corruption of minors. The standard range for
     sexual intercourse with animals [was] restorative sanctions. This
     court sentenced [Appellant] in the aggravated range to three …
     [to] six months[’ imprisonment] on the first [78] counts of sexual
     intercourse with … animal[s,] to be served consecutively. Cruelty
     to animals is a summary offense. [Appellant] was sentenced to
     two years[’] probation for cruelty to animals[,] to be served
     concurrent to the above[-]mentioned sentence. Additionally, this
     court determined [Appellant] shall have no unsupervised contact
     with anyone under the age of eighteen years old, and shall not


                                    -2-
J-A24002-20


       consume alcohol.[1] In making its determination, the court noted
       … the severity of the acts, the number of acts committed by
       [Appellant], the fact that [Appellant] videoed the acts, and the
       harm that resulted [to] the child from viewing these videos at all,
       but especially at such a young age.

             On May 21, 2019, [Appellant’s] motion for reconsideration
       of sentence was heard. On the sexual intercourse with animals
       sentence, defense counsel argued that by using the amount of
       counts as a reason for sentencing in the aggravated range, this
       court [had] double-aggravat[ed] the charges. Defense counsel
       further argued that the majority of the sentence imposed related
       to the sexual intercourse with animals charge[,] rather than the
       corruption of minors charge, which he deemed to be backwards.
       The Commonwealth responded that each count constitutes a
       specific instance of criminal conduct, and that [Appellant] should
       be sentenced accordingly. The court took this under advisement,
       [and] ultimately denied [Appellant’s] request [for modification of
       his sentence].

Trial Court Opinion (TCO), 8/19/19, at 1-3 (unnecessary capitalization

omitted).

       Appellant filed a timely notice of appeal, and he also complied with the

trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal. The court filed its Rule 1925(a) opinion on August

19, 2019. Herein, Appellant states one issue for our review: “Whether the

[s]entencing [c]ourt abused its discretion by imposing a sentence that was

excessive, clearly unreasonable, and disproportionate to the severity of the

offenses committed?” Appellant’s Brief at 9.

       Appellant’s issue implicates the discretionary aspects of his sentence.

____________________________________________


1 Measnikoff and Brubaker also pled guilty to the same offenses as Appellant,
and were both sentenced to identical, aggregate terms of 20 to 41 years’
incarceration. Measnikoff’s appeal is docketed at 1405 WDA 2019, and
Brubaker’s appeal is docketed at 1287 WDA 2019.

                                           -3-
J-A24002-20


      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing
         Code, 42 Pa.C.S.[] § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
      appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
      the discretionary aspects of a sentence are generally waived if
      they are not raised at the sentencing hearing or in a motion to
      modify the sentence imposed. Commonwealth v. Mann, 820
      A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
      A.2d 599 (2003).

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Commonwealth v. Paul,
      925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      In this case, Appellant preserved his sentencing issue in his post-

sentence motion, he filed a timely appeal, and he has included a Rule 2119(f)

statement in his appellate brief. Therein, he contends that the court provided

inadequate reasons for sentencing him in the aggravated range for all of his



                                     -4-
J-A24002-20



convictions, and that “[t]he sentencing scheme places a disproportionate

emphasis on the offenses against the animals when the factual basis for the

offenses against the animals and the offense against the [minor victim] are

the same.” Appellant’s Brief at 13-14. Additionally, Appellant avers that the

court failed to account for his rehabilitative needs, the protection of the public,

and his lack of a prior record. Id. at 14.

      Notably, Appellant does not cite any legal authority to demonstrate that

any of his claims presents a substantial question for our review, and he also

fails to explain how his sentence is inconsistent with the Sentencing Code or

the fundamental norms underlying the sentencing process. Accordingly, he

has not demonstrated that his issues constitute substantial questions

warranting our discretionary review.

      Notwithstanding, we would conclude that Appellant is not entitled to

relief. We are mindful that:

      Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).




                                       -5-
J-A24002-20



      In the two-page Argument section of Appellant’s brief, he provides the

following discussion to support his claim that the sentencing court abused its

discretion:

      The sentence in question meets the vacate test set forth in 42
      Pa.C.S.[ §] 9781 for the following reasons:

      1. The [c]ourt fails to provide any factual basis for using an
      aggravated range.

      2. The [c]ourt fails to provide any factual basis for using a
      consecutive per count approach.

      3. The [c]ourt fails to provide any factual basis as to the
      rehabilitation needs of [Appellant].

      4. The [c]ourt fails to provide any factual basis as to the
      seriousness of the offenses [that] exist[s] outside of the statutory
      elements of the offenses.

      5. The [c]ourt fails to provide any factual basis as to any special
      need[] to protect the public.

      6. The [c]ourt places a disproportionate emphasis on the offenses
      concerning the animals.

             It is this last factor that presents the most glaring abuse of
      discretion and abject lack of reasonableness. Of the 20 … to 41
      year[] sentence, only 2.5% (6 months to 2 years) of that
      minimum sentence is attributable to the offense against the
      minor. The number of counts is misleading. The exposures and
      the acts are equal. The corruption in question is based upon
      exposing the minor to the sexual offenses against the animals. At
      a minimum, the sentence should be apportioned equally. This is
      especially true since the [s]entencing [c]ourt’s opinion is
      dedicated to the concern it has for the minor. The sentence should
      reflect the paramount concerns of the [c]ourt.

Appellant’s Brief at 15-16.

      Appellant’s cursory argument — unsupported by citations to the record

or any legal authority — does not establish an abuse of discretion by the


                                      -6-
J-A24002-20



sentencing court.   In its Rule 1925(a) opinion, the trial court provided a

lengthy discussion of its rationale in imposing aggravated-range, consecutive

terms of incarceration. See TCO at 4-8. In particular, the court explained

that aggravated-range sentences were warranted due to the nature, severity,

and “sheer amount of times this conduct occurred[,]” as well as the fact that

Appellant involved his minor son in the commission of his crimes. Id. at 7.

The court also stressed that “[t]he nature and severity of these crimes

shocked the conscience of [the c]ourt[,]” and “aggravated sentences were

appropriate to protect the public[,]” given that Appellant “subjected his child

to … videos [of his crimes] and recruited his child’s involvement in helping

facilitate the sexual encounters with the animals.” Id. at 6. The court found

that Appellant’s prior record score of zero “was not enough to persuade [it] to

grant a lesser sentence[,]” as that factor “was outweighed by the aggravating

circumstances.” Id. at 7.

      In regard to Appellant’s rehabilitative needs, the court observed that

“[t]here was minimal testimony provided to persuade [the c]ourt that

[Appellant] would be able to rehabilitate himself.” Id. at 5. The court found

Appellant’s apology for his actions insincere, and it reasoned that the nature

of his criminal conduct, which spanned several years and involved his minor

son, indicated Appellant would need “a significant amount of time incarcerated

in order to be rehabilitated.” Id. at 6. Finally, the court rejected Appellant’s

position that it abused its sentencing discretion by imposing a lengthier

sentence for his crimes involving animals than his corruption of minors

                                     -7-
J-A24002-20



offense. The court explained that “the incredible amount of counts associated

with the [s]exual [i]ntercourse with [a]nimals charge necessitated a longer

sentence than the one count for [c]orruption of [m]inors.” Id. at 8.

      The court’s detailed discussion of its sentencing decision demonstrates

that it did not abuse its discretion in fashioning Appellant’s lengthy term of

incarceration. We would discern nothing unreasonable in the court’s decision

to impose aggravated-range, consecutive sentences under the facts and

circumstances of this case. Accordingly, even had Appellant convinced us that

his claims constitute substantial questions for our review, we would conclude

that no relief is due.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                    -8-